Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The present invention is directed towards a Hydrolysable particles of a spherical shape, having an average particle size (D50) in a range of 300 to 1,000 pm and a circularity of a short diameter/long diameter ratio of not less than 0.9, wherein the hydrolysable particles have a dispersion structure comprising a hydrolysable matrix resin of a weight average molecular weight (Mw) of not less than 10,000, and easily hydrolysable polymer particles more easily hydrolysable than the matrix resin that are dispersed in the matrix resin and are covered with the matrix resin, the easily hydrolysable polymer particles comprise a polyoxalate copolymer that has branched copolymer units in an amount of 0.01 to 1.0 mol% of the main ester units, the branched copolymer units stemming from a trifunctional or more highly functional alcohol or acid, and the polyoxalate copolymer contains not less than 1 mass% and not more than 70 mass% of components insoluble in the solvent (gel percentage) as measured with 23°C dichloromethane, the easily hydrolysable polymer particles have an average molecular weight (Mw) of not less than 5,000, the easily hydrolysable polymer particles have an average particle size of 0.01 to 5 pm and 
Claims 1 and 9 are allowed.
The present claims are allowable over the “closest prior art” Abe et al. (US 2013/0252854) in view of Yoshikawa et al. (US 2011/0201069) or Yoshikawa et al. (JP 2014/134090) and Cochet et al. (US 2010/0307744) or Tanahashi et al. (US 2009/0311337) or Frazier et al. (US 2014/0083717), Zhu et al. (US 2015/0027703) and Okushita et al. (US 2005/0027081) or alternatively Yoshikawa et al. (JP 2014/134090) in view of Abe et al. (US 2013/0252854) and Cochet et al. (US 2010/0307744) or Tanahashi et al. (US 2009/0311337) or Frazier et al. (US 2014/0083717), Zhu et al. (US 2015/0027703) and Okushita et al. (US 2005/0027081).
Abe discloses hydrolysable particles including a hydrolysable resin of Mw not less than 10,000 ([0013] “Polyglycolic acid resin having a weight-average molecular weight of 70,000-500,000, is used” and [0024] “The dispersion liquid for supporting oil drilling of the present invention may be basically obtained by distributing a particulate solid of polyglycolic acid resin as described above in an aqueous medium.  Herein, the aqueous medium refers to a liquid medium containing at least 10% of water.  […] In the absence of water, the hydrolysis of polyglycolic acid resin does not proceed sufficiently, thus leading to inefficient recovery of liquid permeability”) and having an d50 of 300 to 1000 µm and a circularity ratio of not less than 0.8 ([0019] “The thus-obtained fine particles having a longer axis (L)/shorter axis (D) ratio of generally 1.9 or less and a cumulatively 50 wt. % diameter (D50) (of which the measurement method will be described later) of 1-1000 µm” = spherical particles of 300-1000 µm size; please notice 0.8 in the claim = 1.25, and any shapes with equal-length longer/shorter axes such as with the film pieces 
However, Abe fails to disclose that the hydrolysable particles comprising a dispersion comprises hydrolysble polymer particles containing a polyoxalate that has an average molecular weight of not less than 5000 and has an average particle size of 0.01-5 microns and hydrolysable particles has a spherical shape and easily hydrolysable polymer particles comprise a polyoxalate copolymer that has a branched copolymer units in an amount of 0.01-1 mol% of the main ester units, the branched copolymer units stemming from a trifunctional or more highly functional alcohol or acid, and the polyoxalate copolymer contains not less than 1 mass% and not more than 70 mass% of components insoluble in the solvent as measured with 23C dichloromethane and fails to disclose polymer particles are used in an amount of 5-95 parts by mass per 100 parts of the PLA.
Whereas, Yoshikawa teaches a dispersion solution formulated by dispersing a hydrolysable resin in an aqueous medium. Yoshikawa further teaches (a) the dispersion solution that is used is an aqueous dispersion solution of polyoxalate (abstract; para [0019]), e.g., the readily degradable resin composition is obtained by dispersing a polyoxalate in a polylactic acid-based resin (para [0031], [0053]), wherein the degradable composition is biodegradable (para [0008]). . The biodegradable resin contains a degradation accelerator (claim 3). The degradation accelerator is polyoxalate (claim 7). The average molecular weight of the polyoxalate is 20000 (para 0103-104). Alternatively, Yoshikawa discloses dispersion for drilling, which is produced by dispersing an inexpensive hydrolyzable resin material that shows high hydrolyzability in 
Whereas, Cochet discloses a process for hydraulic fracturing of a subterranean reservoir formation penetrated by a wellbore includes pumping a fracturing fluid or other aqueous fluid which is an aqueous suspension of particles which each comprise an oilfield chemical distributed within an encapsulating matrix of water-insoluble carrier material from the surface via the wellbore and into the reservoir (abstract). Three encapsulating polymers used were Poly-L-lactic acid (PLLA), Poly-L/D-lactic acid (PLDLA) and Poly-L/D-lactide-co-glycolic acid (PLGA)(85:15 ratio). The polymers have spherical shape (para 0081 and 0083). Alternatively, Tanahashi discloses a biodegradable particle capable of being molded without an aggregation or cohesion of the particles, capable of being carried or injected without clogging by an aggregation in a micro diameter tube such as of a catheter, needle or syringe mainly used in pharmaceutical and medical applications of which inner diameter is smaller than the particle size (abstract). The biodegradable polymer includes polylactic acid and polyglycolic acid (para 0086). The biodegradable particle is spherical (claim 14). Alternatively, Frazier discloses high-molecular weight Polyglycolide such as polyglycolic 
Whereas, Zhu discloses article is a solid state dispersion of a hydrolysable resin dispersed in a water-soluble resin ([0027], claim 1).The water-soluble resin is selected from polyvinyl alcohol and polyethylene glycol or mixtures thereof ([0059], claim 8).The hydrolysable resin is in the form of particles dispersed in the matrix of the water soluble polymer ([0032]). The hydrolyzable resin is a degradable polyester ([0041], [0043]) such as polylactic acid ([0043], claim 7) and can also include calcium oxalate ([0124]). The hydrolysable resin is in the form of particles dispersed in the matrix of the water soluble polymer ([0032]) having an average particle size of about 0.01 to about 20 microns ([0033], claim 9).
Whereas, Okushita disclosed polyoxalate comprising repeating units comprising residue of oxalic acid and aliphatic diol, for example, butanediol ( see Abstract, [0086]). Okushita further disclosed( see [0087])  that polyoxalate may comprise  branched polyhydric alcohol, for example, glycerol in the minor amount of more preferably 10 molar % or less, based on the amount of the aliphatic diol. Therefore, because base molar amount for aliphatic diol in the polyoxalate is 50 mol%, than polyhydric alcohol can be used in the amount of 5 mol% or less. 
As Abe in view of Yoshikawa’069 or Yoshikawa’090 and Cochet or Tanahashi or Frazier and Zhu discloses hydrolysable particles as presently claimed, it therefore would be obvious that if hydrolysable capabilities are represented by weight-retaining ratios after being dipped in water of 70C for 168 hours, the hydrolysable particles would 
Alternatively, Yoshikawa discloses dispersion for drilling, which is produced by dispersing an inexpensive hydrolyzable resin material that shows high hydrolyzability in an aqueous medium, and is used when underground resources are collected by a well drilling method such as a hydrofracturing technique, a rotary drilling method and a riser-less drilling method (English abstract). Yoshikawa discloses that hydrolyzable resin includes polyoxalate (para 0030-0031). Yoshikawa discloses using glycerin and pentaerythritol as a copolymer that constitutes the hydrolysable resin (para 0023). The dispersion liquid for digging used as a hydrolytic resin material combining hydrolytic resin (for example PLA) and hydrolytic resin (polyoxalate) (para 0013). The average molecular weight of the polyoxalate resin is about 1000 to 200000 (para 0027).
However, Yoshikawa fails to disclose that the hydrolysable particles has an average particle size of 300 to 1000 microns and a circularity of not less than 0.8 and fails to disclose that the hydrolysable particles has a spherical shape and hydrolytic resin (polyoxalate) has an average particle size of 0.01-5 microns and hydrolysable particles has a spherical shape and easily hydrolysable polymer particles comprise a polyoxalate copolymer that has a branched copolymer units in an amount of 0.01-1 mol% of the main ester units, the branched copolymer units stemming from a trifunctional or more highly functional alcohol or acid, and the polyoxalate copolymer contains not less than 1 mass% and not more than 70 mass% of components insoluble 
Whereas, Abe discloses hydrolysable particles including a hydrolysable resin of Mw not less than 10,000 ([0013] “Polyglycolic acid resin having a weight-average molecular weight of 70,000-500,000, is used” and [0024] “The dispersion liquid for supporting oil drilling of the present invention may be basically obtained by distributing a particulate solid of polyglycolic acid resin as described above in an aqueous medium.  Herein, the aqueous medium refers to a liquid medium containing at least 10% of water.  […] In the absence of water, the hydrolysis of polyglycolic acid resin does not proceed sufficiently, thus leading to inefficient recovery of liquid permeability”) and having an d50 of 300 to 1000 µm and a circularity ratio of not less than 0.8 ([0019] “The thus-obtained fine particles having a longer axis (L)/shorter axis (D) ratio of generally 1.9 or less and a cumulatively 50 wt. % diameter (D50) (of which the measurement method will be described later) of 1-1000 µm” = spherical particles of 300-1000 µm size; please notice 0.8 in the claim = 1.25, and any shapes with equal-length longer/shorter axes such as with the film pieces in [0021] = 1.0).  A dispersion liquid comprising hydrolysable particles is used for supporting oil drilling (abstract). 
Whereas, Zhu discloses article is a solid state dispersion of a hydrolysable resin dispersed in a water-soluble resin ([0027], claim 1).The water-soluble resin is selected from polyvinyl alcohol and polyethylene glycol or mixtures thereof ([0059], claim 8).The hydrolysable resin is in the form of particles dispersed in the matrix of the water soluble polymer ([0032]). The hydrolyzable resin is a degradable polyester ([0041], [0043]) such as polylactic acid ([0043], claim 7) and can also include calcium oxalate ([0124]). The 
Whereas, Cochet discloses a process for hydraulic fracturing of a subterranean reservoir formation penetrated by a wellbore includes pumping a fracturing fluid or other aqueous fluid which is an aqueous suspension of particles which each comprise an oilfield chemical distributed within an encapsulating matrix of water-insoluble carrier material from the surface via the wellbore and into the reservoir (abstract). Three encapsulating polymers used were Poly-L-lactic acid (PLLA), Poly-L/D-lactic acid (PLDLA) and Poly-L/D-lactide-co-glycolic acid (PLGA)(85:15 ratio). The polymers have spherical shape (para 0081 and 0083). Alternatively, Tanahashi discloses a biodegradable particle capable of being molded without an aggregation or cohesion of the particles, capable of being carried or injected without clogging by an aggregation in a micro diameter tube such as of a catheter, needle or syringe mainly used in pharmaceutical and medical applications of which inner diameter is smaller than the particle size (abstract). The biodegradable polymer includes polylactic acid and polyglycolic acid (para 0086). The biodegradable particle is spherical (claim 14). Alternatively, Frazier discloses high-molecular weight Polyglycolide such as polyglycolic acid (PGA) may be used in downhole hydrocarbon recovery applications (abstract). PGA frac ball is intended to encompass any spherical ball made of polyglycolic acid (para 0043). 
Whereas, Okushita disclosed polyoxalate comprising repeating units comprising residue of oxalic acid and aliphatic diol, for example, butanediol ( see Abstract, [0086]). minor amount of more preferably 10 molar % or less, based on the amount of the aliphatic diol. Therefore, because base molar amount for aliphatic diol in the polyoxalate is 50 mol%, than polyhydric alcohol can be used in the amount of 5 mol% or less. 
As Abe in view of Yoshikawa’069 or Yoshikawa’090 and Cochet or Tanahashi or Frazier and Zhu discloses hydrolysable particles as presently claimed, it therefore would be obvious that if hydrolysable capabilities are represented by weight-retaining ratios after being dipped in water of 70C for 168 hours, the hydrolysable particles would intrinsically exhibit a weight-retaining ratio of not more than 50% and the matrix resin and contained in the hydrolysable particles would intrinsically exhibit a weight-retaining ratio of not less than 90%. 
Based on Applicants arguments and affidavit filed on 05/04/2021, prior art references fails to disclose hydrolysable polymer particles are used in an amount of 5-95 parts by mass per 100 parts of the PLA and fails to disclose the components is insoluble in the solvent as measured with 23C dichloromethane and Applicant submits a Declaration which confirms that particles having the claimed high degree of circularity and a shell-core structure can only be produced using a drop nozzle of a multiple-tubular structure of the type shown in FIG. 4. The Declaration also explains why conventional particle formation methods would not be capable of producing the claimed hydrolysable particles. For example, according to a method that uses a bad solvent (e.g., where a polymer is first solved in a good solvent, followed by solidification through solvent extraction using a bad solvent) or the spray method, the particles become too fine. On the other hand, according to the strand-cut method, which is based on extrusion of the resin, the particles acquire diameters that are too large, and in addition, a circularity of not less than 0.9 cannot be realized. Furthermore, it is also difficult to form shell-core structures using these conventional methods. The Declaration also mentions that it is not possible to obtain high circularities using a method of mechanical grinding.
Claim 9 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 1, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 1 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/01/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788